
SUPPLEMENTAL EQUITY CONTRIBUTION GUARANTEE



                    SUPPLEMENTAL EQUITY CONTRIBUTION GUARANTEE (this
"Guarantee"), dated as of February 28, 2002, made by COGENTRIX ENERGY, INC., a
North Carolina corporation (the "Equity Guarantor"), in favor of SOUTHAVEN
POWER, LLC (the "Borrower") and CREDIT LYONNAIS NEW YORK BRANCH, as security
agent (in such capacity, the "Security Agent") for the Secured Parties (as
defined in the Loan Agreement (as hereinafter defined)) under the Loan and
Reimbursement Agreement, dated as of May 24, 2001 (as the same may be amended,
supplemented or otherwise modified from time to time, the "Loan Agreement"),
Borrower, the several banks and other financial institutions party thereto and
each other bank or financial institution that becomes a party thereto (the
"Lenders"), CREDIT LYONNAIS NEW YORK BRANCH, as issuing bank (in such capacity,
the "Issuing Bank") and as administrative agent for the Lenders and the Issuing
Bank, and CREDIT LYONNAIS NEW YORK BRANCH and the other parties named therein as
arrangers.

W I T N E S S E T H

:




                    WHEREAS, the Borrower has entered into an Engineering and
Equipment Procurement Agreement dated and effective as of December 22, 2000 (as
amended, supplemented or otherwise modified from time to time, the "Procurement
Agreement") with NEPCO Power Procurement Company (as assignee of NEPCO
Procurement Company, a division of Enron Equipment Procurement Company, pursuant
to an Assignment Agreement, dated as of December 1, 2001), a Delaware
corporation ("Supplier"), and a Construction Agreement dated and effective as of
December 22, 2000 (as amended, supplemented or otherwise modified from time to
time, the "Construction Agreement"; together with the Procurement Agreement, the
"EPC Agreements") with National Energy Production Corporation, a Delaware
corporation ("Construction Contractor"; together with Supplier, the "Contractor
Entities", and each, a "Contractor Entity");

                    WHEREAS, the Contractor Entities and the Borrower are also
parties to a Coordination Agreement dated as of December 22, 2000 (as amended,
supplemented or otherwise modified from time to time, the "Coordination
Agreement"; together with the EPC Agreements, the "Contractor Agreements", and
each, an "Contractor Agreement");

                    WHEREAS, the Borrower entered into the Loan Agreement in
order, among other things, to finance its obligations under the Contractor
Agreements and has secured payment of its Secured Obligations (as defined in the
Loan Agreement) by, among other things, assigning to the Security Agent all of
the Borrower's right, title and interest in, to and under each Contractor
Agreement;

                    WHEREAS, on December 2, 2001, Enron Corp., an Oregon
corporation and the guarantor under Section 6.1 of each of the EPC Agreements
and under the Coordination Agreement, filed a voluntary petition for relief
under Chapter 11 of the Bankruptcy Code, and such filing constitutes a Default
under Section 10.1(g) of the Loan Agreement (the "Enron Bankruptcy Default");

                    WHEREAS, the Borrower has requested that the Lenders waive
(the "Waiver") the Enron Bankruptcy Default;

                    WHEREAS, as a condition to granting the Waiver, the Lenders
have required that Cogentrix Southaven Holdings, Inc. ("CSH") and Cogentrix
Southaven Holdings II, Inc. ("CSH II", and together with CSH, the "Borrower
Members") enter into the Supplemental Equity Contribution Agreement (the
"Supplemental Equity Contribution Agreement"), dated as of the date hereof,
together with Cogentrix Delaware Holdings, Inc. ("Delaware Holdings", and
collectively with the Borrower Members, the "Equity Contributors"), Cogentrix
Energy, Inc. and Credit Lyonnais New York Branch, as Security Agent, pursuant to
which the Equity Contributors will make cash equity contributions to the
Borrower upon the terms and subject to the conditions set forth therein;

                    WHEREAS, the Equity Guarantor is the direct or indirect
parent of each Equity Contributor and the Borrower, and it is to the advantage
of the Equity Guarantor that the Lenders grant the Waiver; and

                    WHEREAS, it is a condition precedent to the Lenders'
granting of the Waiver that the Equity Contributors shall have executed and
delivered the Supplemental Equity Contribution Agreement and that the Equity
Guarantor shall have executed and delivered this Supplemental Equity
Contribution Guarantee to the Security Agent for the ratable benefit of the
Secured Parties.

                    NOW, THEREFORE, in consideration of the Lenders' granting of
the Waiver, Guarantor hereby covenants and agrees as follows:

          1.         Defined Terms.  (a)     Unless otherwise defined herein,
terms defined in Annex A to the Loan Agreement and used herein shall have the
meanings given to them in Annex A to the Loan Agreement.

          b.        As used herein, (i) "Contractor Equity Contributions" shall
have the meaning given to such term in the Supplemental Equity Contribution
Agreement, (ii) "Cost Overrun Equity Contributions" shall have the meaning given
to such term in the Supplemental Equity Contribution Agreement and (iii)
"Obligations" means the collective reference to any and all Contractor Equity
Contributions and Cost Overrun Equity Contributions due and payable under the
Supplemental Equity Contribution Agreement plus interest accruing at the then
applicable rate provided in the Supplemental Equity Contribution Agreement after
the Contractor Equity Contributions or the Cost Overrun Equity Contributions, as
the case may be, are due, and interest accruing at the then applicable rate
provided in the Supplemental Equity Contribution Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Equity Contributor whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding, due under the Supplemental Equity Contribution Agreement.

          (c)        The words "hereof," "herein" and "hereunder" and words of
similar import when used in this Supplemental Equity Contribution Guarantee
shall refer to this Supplemental Equity Contribution Guarantee as a whole and
not to any particular provision of this Supplemental Equity Contribution
Guarantee, and section and paragraph references are to this Supplemental Equity
Contribution Guarantee unless otherwise specified.

          (d)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

          2.        Guarantee.  (a)          The Equity Guarantor hereby
unconditionally and irrevocably guarantees to the Borrower and the Security
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
by each Equity Contributor when due of the Obligations.

          (b)        The Equity Guarantor further agrees to pay any and all
expenses (including, without limitation, all fees and disbursements of counsel)
which may be paid or incurred by the Borrower, the Security Agent or any Secured
Party in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting against, the Equity Guarantor under this
Supplemental Equity Contribution Guarantee.

          (c)        The Equity Guarantor agrees that whenever, at any time, or
from time to time, it shall make any payment to the Security Deposit Agent on
account of its liability hereunder, it will notify the Security Agent in writing
that such payment is made under this Supplemental Equity Contribution Guarantee
for such purpose.

          (d)        If at any time, and for only so long as, the long-term
unsecured debt securities of the Equity Guarantor shall be rated less than BBB-
by Standard & Poor's and less than Baa3 by Moody's, the Equity Guarantor shall
provide to the Security Agent a letter of credit, in form and substance
satisfactory to the Security Agent, issued by a commercial bank whose long-term
unsecured debt securities are rated A or better by Standard & Poor's or A2 or
better by Moody's (or such other commercial bank as shall be acceptable to the
Required Lenders) in an amount equal to the Contractor/Cost Overrun Equity
Contribution Commitment less the aggregate amount of the sum of all Contractor
Equity Contributions and Cost Overrun Equity Contributions theretofore made
under the Supplemental Equity Contribution Agreement.

          3.        Right of Set-off. The Security Agent and each Secured Party
is hereby irrevocably authorized at any time and from time to time without
notice to the Equity Guarantor, any such notice being expressly waived by the
Equity Guarantor, to set off and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Security Agent or such Secured Party to or for the credit
or the account of the Equity Guarantor, or any part thereof in such amounts as
the Security Agent or such Secured Party may elect, against or on account of the
obligations and liabilities of the Equity Guarantor to the Security Agent or
such Secured Party hereunder, whether or not the Security Agent or such Secured
Party has made any demand for payment and although such obligations, liabilities
and claims may be contingent or unmatured. The Security Agent and each Secured
Party shall notify the Equity Guarantor promptly of any such set-off and the
application made by the Security Agent or such Secured Party, as the case may
be, of the proceeds thereof; provided that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of the
Security Agent and each Secured Party under this paragraph are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Security Agent or such Secured Party may have.

          4.        No Subrogation. Notwithstanding any payment or payments made
by the Equity Guarantor hereunder, or any set-off or application of funds of the
Equity Guarantor by the Security Agent or any Secured Party, the Equity
Guarantor shall not be entitled to be subrogated to any of the rights of the
Security Agent or any Secured Party against the Equity Contributors or against
any collateral security or guarantee or right of offset held by the Security
Agent or any Secured Party for the payment of the Obligations, nor shall the
Equity Guarantor seek or be entitled to seek any contribution or reimbursement
from any Equity Contributor in respect of payments made by the Equity Guarantor
hereunder, until all amounts owing to the Security Agent and the Secured Parties
on account of the Obligations and the Secured Obligations are paid in full. If
any amount shall be paid to the Equity Guarantor on account of such subrogation
rights at any time when all of the Obligations and the Secured Obligations shall
not have been paid in full, such amount shall be held by the Equity Guarantor in
trust for the Security Agent and the Secured Parties, segregated from other
funds of the Equity Guarantor, and shall, forthwith upon receipt by the Equity
Guarantor, be turned over to the Security Agent in the exact form received by
the Equity Guarantor (duly indorsed by the Equity Guarantor to the Security
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Security Agent may determine. After all amounts
owing to the Security Agent and the Secured Parties on account of the
Obligations and the Secured Obligations are paid in full, the Equity Guarantor
shall be subrogated to the rights of the Security Agent and the Secured Parties
against the Equity Contributors.

          5.        Amendments, etc. with respect to the Obligations; Waiver of
Rights. The Equity Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against the Equity Guarantor, and
without notice to or further assent by the Equity Guarantor, any demand for
payment of any of the Obligations made by the Borrower, the Security Agent or
any Secured Party may be rescinded by the Borrower, the Security Agent or such
Secured Party, and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Borrower, the
Security Agent or any Secured Party, and the Supplemental Equity Contribution
Agreement, the Loan Agreement, any Notes, and the other Financing Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Borrower or the Security Agent (or the Required Lenders, as the case may be) may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Security Agent or any Secured Party for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Security Agent nor any Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Supplemental Equity Contribution
Guarantee or any property subject thereto. When making any demand hereunder
against the Equity Guarantor, the Borrower, the Security Agent or any Secured
Party may, but shall be under no obligation to, make a similar demand on any
Equity Contributor or any other guarantor, and any failure by the Borrower, the
Security Agent or any Secured Party to make any such demand or to collect any
payments from such Equity Contributor or any such other guarantor or any release
of such Equity Contributor or such other guarantor shall not relieve the Equity
Guarantor of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Borrower, the Security Agent or any Secured Party against the Equity
Guarantor. For the purposes hereof "demand" shall include the commencement and
continuance of any legal proceedings.

          6.        Guarantee Absolute and Unconditional. The Equity Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by the Borrower, the
Security Agent or any Secured Party upon this Supplemental Equity Contribution
Guarantee or acceptance of this Supplemental Equity Contribution Guarantee, and
the Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon this Supplemental Equity Contribution Guarantee; and all dealings
between the Equity Contributors or the Equity Guarantor, on the one hand, and
the Borrower, the Security Agent and the Secured Parties, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Supplemental Equity Contribution Guarantee. The Equity Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Equity Contributors or the Equity Guarantor with
respect to the Obligations. This Supplemental Equity Contribution Guarantee
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity, regularity or enforceability of the
Supplemental Equity Contribution Agreement, the Loan Agreement, any Note, or any
other Financing Document, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Borrower, the Security Agent or any
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Equity Contributor against the Borrower, the Security Agent or any Secured
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of any Equity Contributor or the Equity Guarantor) which constitutes,
or might be construed to constitute, an equitable or legal discharge of any
Equity Contributor for the Obligations, or of the Equity Guarantor under this
Supplemental Equity Contribution Guarantee, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against the Equity
Guarantor, the Borrower, the Security Agent and any Secured Party may, but shall
be under no obligation to, pursue such rights and remedies as it may have
against any Equity Contributor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Borrower, the Security Agent or any Secured
Party to pursue such other rights or remedies or to collect any payments from
such Equity Contributor or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of such Equity Contributor or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve the Equity
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Borrower, the Security Agent or any Secured Party against the Equity Guarantor.

          7.        Reinstatement. This Supplemental Equity Contribution
Guarantee shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Obligations is
rescinded or must otherwise be restored or returned by the Borrower, the
Security Agent or any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower, any Equity
Contributor or any other Person or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower, such Equity Contributor or any such other Person or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

          8.        No Commencement of Bankruptcy Proceedings. The Equity
Guarantor shall not commence or join with any other Person (other than the
Secured Parties) in commencing any proceeding against any Equity Contributor or
the Borrower under any bankruptcy, reorganization, liquidation or insolvency law
or statute now or hereafter in effect in any jurisdiction.

          9.        Payments. The Equity Guarantor hereby agrees that all
payments of the Obligations will be paid to the Security Deposit Agent on or
before the first Business Day after such payments are due and shall be made by
wire transfer of immediately available funds in Dollars to the Security Deposit
Agent at First Union National Bank, ABA No. 053000219, Account No.
5000000016439, Attention: James Long, Branch 898, Reference: Cogentrix
Southaven, Account 1072000936, or at such other address as the Security Deposit
Agent may designate in writing from time to time.

          10.       Representations and Warranties. The Equity Guarantor
represents and warrants to the Security Agent and the Secured Parties that:

          (a)          Corporate Existence and Business. The Equity Guarantor is
a corporation duly organized and validly existing in good standing under the
laws of the jurisdiction of its incorporation, is duly qualified to do business
and is in good standing in each other jurisdiction where the failure to so
qualify could reasonably be expected to have a material adverse effect on its
ability to perform hereunder. As of the date hereof, the Equity Guarantor
directly or indirectly owns 100% of the equity interests in each of the Equity
Contributors.

          (b)          Power and Authorization; Enforceable Obligations. The
Equity Guarantor has full power and authority and the legal right to own its
properties and to conduct its business as now conducted and proposed to be
conducted by it, to execute, deliver and perform this Supplemental Equity
Contribution Guarantee and to take all action as may be necessary to complete
the transactions contemplated hereunder and thereunder. The Equity Guarantor has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Supplemental Equity Contribution Guarantee. No consent or
authorization of, filing with, or other act by or in respect of any other Person
(including any of its stockholders or creditors) is required in connection with
its execution, delivery or performance or the validity or enforceability as to
it of this Supplemental Equity Contribution Guarantee. This Supplemental Equity
Contribution Guarantee has been duly executed and delivered by it and
constitutes a legal, valid and binding obligation enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and by general principles of equity.

          (c)          No Legal Bar. The execution, delivery and performance by
the Equity Guarantor of this Supplemental Equity Contribution Guarantee and the
making of any payments hereunder by it will not violate any Requirement of Law
applicable to it or its properties or any of its contractual obligations and
will not result in, or require, the creation or imposition of any Lien on any of
its properties or revenues pursuant to any applicable law or contractual
obligation.

          (d)          No Proceeding or Litigation. No litigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the best
of the Equity Guarantor's knowledge, threatened against or affecting it or
against or affecting any of its properties, rights, revenues or assets or the
transactions contemplated by this Supplemental Equity Contribution Guarantee and
the other Transaction Documents which could reasonably be expected to have a
material adverse effect on the Equity Guarantor's ability to perform its
obligations hereunder.

          (e)          Investment Company Act. The Equity Guarantor is not an
"investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.

          (f)          The Equity Guarantor agrees that the foregoing
representations and warranties shall be deemed to have been made by the Equity
Guarantor on the date of each borrowing by the Borrower under the Loan Agreement
on and as of such date of borrowing as though made hereunder on and as of such
date.


          11.         Maintenance of Existence, Properties, Etc. The Equity
Guarantor hereby covenants and agrees with the Security Agent and the Secured
Parties that, from and after the date of this Supplemental Equity Contribution
Guarantee until the Obligations are paid in full, the Equity Guarantor shall at
all times preserve and maintain its legal existence as a validly existing
corporation under the laws of its jurisdiction of incorporation, its
qualification to do business in each other jurisdiction where the failure to so
qualify could reasonably be expected to have a material adverse effect on its
ability to perform its obligations hereunder and other material rights,
franchises, privileges and consents necessary for the maintenance of its
existence and the conduct of its business.

          12.         Authority of Security Agent.   (a)     The Equity
Guarantor acknowledges that the rights and responsibilities of the Security
Agent under this Supplemental Equity Contribution Guarantee with respect to any
action taken by the Security Agent or the exercise or non-exercise by the
Security Agent of any option, right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Supplemental Equity
Contribution Guarantee shall, as between the Security Agent and the Secured
Parties, be governed by the Loan Agreement, the other Financing Documents and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Security Agent and the Equity Guarantor, the Security
Agent shall be conclusively presumed to be acting as Security Agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and the Equity Guarantor shall not be under any obligation, or entitlement, to
make any inquiry respecting such authority.

          (b)         The Equity Guarantor agrees that the Security Agent
(acting for the benefit of the Secured Parties) and any assignee thereof shall
be entitled to enforce this Supplemental Equity Contribution Guarantee in its
own name and to exercise any and all rights of the Borrower under this
Supplemental Equity Contribution Guarantee in accordance with the terms hereof
(either in its own name or in the name of the Borrower as the Security Agent may
elect), and the Equity Guarantor and the Borrower agree to comply and cooperate
in all respects with such exercise. Without limiting the generality of the
foregoing, the Security Agent and any assignee thereof shall have the full right
and power to enforce directly against the Equity Guarantor all obligations of
the Equity Guarantor under this Supplemental Equity Contribution Guarantee, and
otherwise to exercise all remedies available to the Borrower hereunder and to
make all demands and give all notices and make all requests (either in its own
name or in the name of the Borrower, as the Security Agent may elect) required
or permitted to be made or given by the Borrower under this Supplemental Equity
Contribution Guarantee, and the Equity Guarantor acknowledges and agrees that
any such action taken by the Security Agent shall be deemed effective for all
purposes of this Supplemental Equity Contribution Guarantee to the same extent
as if such action had been taken directly by the Borrower. If the Equity
Guarantor shall receive inconsistent directions from the Borrower and the
Security Agent, the directions of the Security Agent shall be deemed the
effective directions, and the Equity Guarantor shall accordingly comply with
such directions of the Security Agent.

          13.         Consent. The Equity Guarantor hereby consents to the terms
and provisions of the Borrower Security Agreement and each of the other
Transaction Documents, including, without limitation, the assignment by the
Borrower of all of its right, title and interest in, to and under this
Supplemental Equity Contribution Guarantee to the Security Agent pursuant to the
terms of the Borrower Security Agreement.

          14.         Notices. All notices, requests and demands to or upon the
Security Agent, any Secured Party or the Equity Guarantor to be effective shall
be in writing (or by telex, fax or similar electronic transfer confirmed in
writing) and shall be deemed to have been duly given or made when delivered by
hand or if given by mail, when deposited in the mails by certified mail, return
receipt requested, or if by telex, fax or similar electronic transfer, when sent
and receipt has been confirmed, addressed as follows:

          (a)         if to the Borrower, the Security Agent or any Secured
Party, at its address or transmission number for notices provided in subsection
12.2 of the Loan Agreement; and

          (b)         if to the Equity Guarantor, at its address or transmission
number for notices set forth under its signature below.

          The Security Agent, each Secured Party and the Equity Guarantor may
change its address and transmission numbers for notices by notice in the manner
provided in this Section.

          15.         Severability. Any provision of this Supplemental Equity
Contribution Guarantee which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

          16.         Integration. This Supplemental Equity Contribution
Guarantee represents the agreement of the Equity Guarantor with respect to the
subject matter hereof and there are no promises or representations by the
Borrower, the Security Agent or any Secured Party relative to the subject matter
hereof not reflected herein.

          17.         Amendments in Writing; No Waiver; Cumulative
Remedies.   (a)     None of the terms or provisions of this Supplemental Equity
Contribution Guarantee may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Equity Guarantor, the
Borrower and the Security Agent, provided that any provision of this
Supplemental Equity Contribution Guarantee may be waived by the Security Agent
and the Secured Parties in a letter or agreement executed by the Security Agent
or by telex or facsimile transmission from the Security Agent.

          (b)         Neither the Borrower, the Security Agent nor any Secured
Party shall by any act (except by a written instrument pursuant to paragraph (a)
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of the Borrower, the
Security Agent or any Secured Party, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Borrower, the Security Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Borrower, the Security Agent or such Secured Party would
otherwise have on any future occasion.

          (c)         The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

          18.         Section Headings. The section headings used in this
Supplemental Equity Contribution Guarantee are for convenience of reference only
and are not to affect the construction hereof or be taken into consideration in
the interpretation hereof.

          19.         Successors and Assigns. This Supplemental Equity
Contribution Guarantee shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, provided that
neither the Equity Guarantor nor the Borrower may assign nor otherwise transfer
any of its rights or obligations hereunder (other than the assignments by the
Borrower in favor of the Security Agent pursuant to the Security Agreement)
without the prior written consent of each of the Lenders.

          20.         Governing Law. This Supplemental Equity Contribution
Guarantee shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

          21.         Counterparts. This Supplemental Equity Contribution
Guarantee may be executed by one or more of the parties hereto on any number of
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Supplemental
Equity Contribution Guarantee signed by all the parties shall be lodged with the
Borrower and the Security Agent.

          22.         Submission to Jurisdiction; Waivers. The Equity Guarantor
hereby irrevocably and unconditionally:

          (a)         submits for itself and its property in any legal action or
proceeding relating to this Supplemental Equity Contribution Guarantee and the
other Transaction Documents, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

          (b)         consents that any such action or proceeding may be brought
in such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

          (c)         agrees that nothing herein shall affect the right to
effect service of process in any manner permitted by law or shall limit the
right to sue in any other jurisdiction; and

          (d)         waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.

          23.         WAIVER OF JURY TRIAL. THE EQUITY GUARANTOR, THE BORROWER
AND THE SECURITY AGENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS SUPPLEMENTAL EQUITY
CONTRIBUTION GUARANTEE OR ANY OTHER TRANSACTION DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

          24.         Termination. This Guarantee shall terminate and be of no
further force and effect, and the Equity Guarantor shall have no further
obligations hereunder, on the first anniversary of the Conversion Date.


          IN WITNESS WHEREOF, the undersigned has caused this Supplemental
Equity Contribution Guarantee to be duly executed and delivered by its duly
authorized officer as of the day and year first above written.

                                             COGENTRIX ENERGY, INC.


                                             By:        /s/   CLAY S. COLEMAN
     
                                             Name:  Clay S. Coleman
                                             Title:    Vice President - Project
Finance

                                             Address for Notices:

                                             Cogentrix Energy, Inc.
                                             9405 Arrowpoint Blvd.
                                             Charlotte, North Carolina 28273
                                             Attention: Chief Financial Officer
                                             Telephone: 704-525-3800
                                             Telecopy: 704-529-1006

                                             With a copy to:

                                             Cogentrix Southaven Holdings, Inc.
                                             9405 Arrowpoint Blvd.
                                             Charlotte, North Carolina 28273
                                             Attention: General Counsel
                                             Telephone: 704-525-3800
                                             Telecopy: 704-529-1006



Acknowledged and Agreed:

SOUTHAVEN POWER, LLC, as Borrower

By:   COGENTRIX SOUTHAVEN HOLDINGS, INC.,
          its Manager


By:       /s/    CLAY S. COLEMAN   
Name:  Clay S. Coleman
Title:    Vice President - Project Finance


CREDIT LYONNAIS NEW YORK BRANCH,
as Security Agent



By:       /s/     NINA ESHOO     
Name:   Nina Eshoo
Title:     First Vice President

